Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-2, 4-13 and 15-20 are pending.
Claims 1 and 13 were amended or newly added in the Applicant’s filing on 9/16/2021.
This office action is being issued in response to the Applicant's filing on 9/16/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Allowable Subject Matter
	Claims 1-2, 4-13 and 15-20 are allowed.

Reasons for Allowance
	The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
identifying, by a policy engine executing on the one or more processors of the server and configured to obtain funds from multiple purses as a single transaction for the first device at the first merchant, a preconfigured mapping of merchant categories to a plurality of purses in the electronic account;
selecting, by the policy engine, a first purse of a plurality of purses allocated to the electronic account maintained by the server based on a first policy applied to the first one or more data packets and the preconfigured mapping in the electronic account, the first purse configured as a purse with funds exempt from payroll tax deductions to be used to conduct approved transactions;
conducting, by the server, a first portion of the plurality of portions of the first electronic transaction by transferring the first monetary amount of the first electronic transaction from the first purse of the electronic account to provide the first monetary amount to the first merchant;
applying, by the policy engine, a second policy to the first one or more data packets to determine a reimbursement amount based on the first monetary 
selecting, by the policy engine responsive to the determination of the reimbursement amount and based on the preconfigured mapping in the electronic account, for a second portion of the plurality of portions of the first electronic transaction, a second purse of the plurality of purses instead of the first purse for receipt of the reimbursement amount, the second purse configured as a purse with unrestricted funds that is different from the first purse from which the first monetary amount is transferred to the first merchant. (as in Claim 1).

	It is old and well known in the art to conduct electronic transactions via a computer system and to conduct said transactions using multiple purses (i.e. accounts).
	Furthermore, it is also old and well known in the art that said purses may be configured differently. For example, a Flexible Spending Account is a purse wherein transactions are limited to approved medical expenses while a conventional checking account is a purse wherein transactions are not limited. 
	The instant application distinguishes from these old and well known practices by reciting a particular methodology for conducting a transaction from multiple purses wherein funds are obtained from the multiple purses as a single transaction.
	Pletz (US PG Pub. 2014/0297307) discloses a method/system for conducting electronic transactions. Pletz discloses a method comprising identifying and selecting, by a policy engine, a first purse (FSA debit account) configured as a purse with funds exempt from payroll tax deductions (Flexible Spending Account) to be used to conduct an approved transaction (see para. 6-10, 37 and 62), and conducting a first portion of the transaction using funds from said first purse. (see para. 14 and 23). Pletz Pletz discloses a method comprising identifying and selecting, by a policy engine, a second purse (designated account) configured as a purse with unrestricted funds (checking or credit account) (see para. 43), and conducting a second portion of the transaction using funds from said second purse. (see para. 146). However this prior art reference does not teach or suggest, either by itself or in combination with others, the particular methodology as claimed for conducting a transaction from multiple purses wherein funds are obtained from the multiple purses as a single transaction.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         September 29, 2021